Citation Nr: 1728336	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  13-22 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for traumatic brain injury with seizures; gait, coordination, and balance; and neurogenic bladder.

2. Entitlement to a rating in excess of 70 percent prior to August 5, 2013, for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's wife



ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from September 2002 to September 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January and July 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In an October 2014 rating decision, the RO granted entitlement to a 100 percent disability rating for the Veteran's service-connected PTSD, effective August 5, 2013.  Nevertheless, the increased rating matter remains in appellate status, as the maximum rating has not been assigned for the entire period on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993)(holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

In January 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS). The Virtual VA electronic claims file contains documents that are either duplicative of the records in VBMS or irrelevant to the issue on appeal.

The issue of entitlement to a rating in excess of 10 percent for traumatic brain injury with seizures; gait, coordination, and balance; and neurogenic bladder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

During the January 2017 Board videoconference hearing, the Veteran indicated that he wanted to withdraw his appeal for the issue of entitlement to a disability rating in excess of 70 percent prior to August 5, 2013, for post-traumatic stress disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met with respect to the issue of entitlement to a disability rating in excess of 70 percent prior to August 5, 2013, for post-traumatic stress disorder.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the January 2017 videoconference hearing, the Veteran indicated that he wanted to withdraw his appeal for the issue of entitlement to a rating in excess of 70 percent prior to August 5, 2013, for post-traumatic stress disorder.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and the issue is dismissed.




ORDER

The appeal for the issues of entitlement to a rating in excess of 70 percent prior to August 5, 2013, for post-traumatic stress disorder, is dismissed. 


REMAND

Although the Board sincerely regrets the additional delay, it finds that additional evidentiary development is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.  

The Board notes that although the Veteran was scheduled for a VA examination in September 2014, the VA examiner determined that the Veteran was not medically fit to be examined due to the Veteran experiencing multiple seizures.  Thus, the last VA examination of record is August 2014.  The August 2014 VA examiner stated that the Veteran's seizures; gait, coordination, and balance; and neurogenic bladder and bowel were conditions or residuals attributable to the Veteran's traumatic brain injury (TBI).  Additionally, the Board notes that the January 2017 hearing testimony necessitates an update on the severity of the Veteran's service-connected TBI.  Therefore, the Board finds a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997);  Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.  All obtained records should be associated with the evidentiary record.

2. The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected traumatic brain injury (TBI), with seizures; gait, coordination, and balance; and neurogenic bladder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file must be made available to the examiner for review in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records, prior VA examination reports, and lay statements and assertions.  All pertinent symptomatology and findings must be reported in detail.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.
	
The examiner should specifically delineate all signs and symptoms associated with the Veteran's service-connected TBI, including the three main areas of dysfunction that may result from a TBI and have profound effects on functioning (cognitive, emotional/behavioral, and physical).  Additionally, the examiner should be sure to evaluate and delineate all signs and symptoms associated with the Veteran's seizures; gait, coordination and balance; and neurological bladder.  

In rendering the requested opinions, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear and complete rationale for any opinions or conclusions expressed should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veterans' claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


